Exhibit 10.12(b)

ONCOTHYREON INC.

AMENDMENT NO. 2 TO DIANA HAUSMAN OFFER LETTER

This amendment (this “Amendment”) is made by and between Diana Hausman
(“Executive”) and Oncothyreon Inc., a Delaware corporation (the “Company” and,
together with Executive, hereinafter collectively referred to as the “Parties”)
on December 21, 2015.

WITNESSETH:

WHEREAS, the Parties previously entered into an offer letter dated July 6, 2009,
as amended on December 3, 2009 (as amended, the “Offer Letter”); and

WHEREAS, the Company and Executive desire to amend the Offer Letter to provide
Executive with increased severance benefits;

NOW, THEREFORE, for good and valuable consideration, Executive and the Company
agree that the Offer Letter is hereby further amended as follows:

1. Amendment to Offer Letter. Section 6 of the Offer Letter is hereby amended
and restated in its entirety to read as follows:

 

  “6. Severance: In the event your employment is terminated by the Company for
any reason other than “Cause” (as defined below) you will be entitled to the
following:

 

  i) lump sum payment of nine month’s base salary, less required withholding,
and

 

  ii) lump sum payment of nine month’s equivalent of performance review bonus at
target, less required withholding.

Such payments will be made within sixty (60) days following your termination of
employment.

“Cause” for the purpose of this letter agreement shall include but not be
limited to (i) willful engaging in illegal conduct or gross misconduct that is
injurious to the Company or an affiliated company, (ii) being convicted of, or
entering a plea of nolo contendere or guilty to, a felony or a crime of moral
turpitude; (iii) engaging in fraud, misappropriation, embezzlement or any other
act or acts of dishonesty resulting or intended to result directly or indirectly
in a gain or personal enrichment to you at the expense of the Company or an
affiliated company, (iv) material breach of any written policies of the Company
or an affiliated company, or (v) willful and continual failure substantially to
perform your duties with the Company, which failure has continued for a period
of at least 30 days after written notice by the Company.”

2. Section 409A. Section 8 of the Offer Letter is hereby added as follows:

 

  “8. Section 409A:

i) Notwithstanding anything to the contrary in this letter agreement, no
benefits payable to you, if any, pursuant to this letter agreement that, when
considered together with any other severance payments or separation benefits,
are considered deferred compensation under Section 409A (together, the “Deferred
Payments”) will be payable until you have a “separation from service” within the
meaning of Section 409A. Similarly, no severance payable to you, if any,
pursuant to this letter agreement that otherwise would be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until you have a “separation from service” within the meaning of
Section 409A.



--------------------------------------------------------------------------------

ii) Notwithstanding anything to the contrary in this letter agreement, if you
are a “specified employee” within the meaning of Section 409A at the time of
your separation from service, then, if required, the Deferred Payments, which
are otherwise due to you on or within the six (6) month period following your
separation from service, will accrue, to the extent required, during such six
(6) month period and will become payable in a lump sum payment on the date six
(6) months and one (1) day following the date of your separation from service or
the date of your death, if earlier. All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Each payment and benefit payable under this letter agreement
is intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2).

iii) Any amount paid under the letter agreement that satisfies the requirements
of the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Payments for purposes of
clause (i) above.

iv) Any amount paid under this letter agreement that qualifies as a payment made
as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit will not constitute Deferred Payments for purposes of clause
(i) above. “Section 409A Limit” will mean the lesser of two (2) times: (i) your
annualized compensation based upon the annual rate of pay paid to you during
your taxable year preceding your taxable year of your termination of employment
as determined under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and
any Internal Revenue Service guidance issued with respect thereto; or (ii) the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Internal Revenue Code for the year in which your
employment is terminated.

v) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. You and the Company
agree to work together in good faith to consider amendments to this letter
agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to you under Section 409A.”

3. Full Force and Effect. To the extent not expressly amended hereby, the Offer
Letter shall remain in full force and effect.

4. Entire Agreement. This Amendment and the Offer Letter constitute the full and
entire understanding and agreement between the Parties with regard to the
subjects hereof and thereof. This Amendment may be amended at any time only by
mutual written agreement of the Parties.

5. Counterparts. This Amendment may be executed in counterparts, all of which
together shall constitute one instrument, and each of which may be executed by
less than all of the parties to this Amendment.

6. Governing Law. This Amendment will be governed by the laws of the State of
Washington (with the exception of its conflict of laws provisions).

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Amendment as of the
date set forth above.

 

COMPANY:     ONCOTHYREON INC.    

/s/ Robert Kirkman

    By:   Robert Kirkman, M.D.     Title:   Chief Executive Officer EXECUTIVE:  
  DIANA HAUSMAN    

/s/ Diana Hausman

    Diana Hausman, M.D.